NUMBER 13-16-00048-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

RUBEN JIMENEZ,                                                               Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                   On Appeal from the 347th District Court
                         of Nueces County, Texas.


                          ORDER OF ABATEMENT
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

      This cause is currently before the Court on appellant's third motion for extension of

time to file the brief. The reporter’s record was filed on March 21, 2016, and appellant’s

brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).

On April 25, 2016, this Court notified appellant’s counsel that no appellate brief had been
filed. Appellant was advised that if a proper motion for extension of time to file the brief

was not filed within ten days of receipt of this Court's notice, the Court would order the

trial court to immediately conduct a hearing to determine the status of the appeal.

Appellant failed to file a motion or otherwise respond within the requisite period of time.

       Accordingly, on May 19, 2016, the Court abated and remanded the matter to the

trial court, in accordance with Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure,

to allow the trial court to conduct a hearing to determine whether appellant desired to

prosecute his appeal, whether the appellant was indigent, or if not indigent, whether

retained counsel had abandoned the appeal, and to make appropriate findings and

recommendations. If the appellant was indigent, we directed the trial court to take such

measures as were necessary to assure effective representation of counsel. The trial

court held a hearing and made findings that counsel had not filed an appellate brief

because he had been unable to obtain a complete reporter’s record.

       After confirming counsel’s receipt of the complete reporter’s record, the appeal was

reinstated on July 12, 2016 and counsel was notified the brief was due on or before August

11, 2016. Thereafter, this Court granted appellant two extensions of time totaling 122

days to file the brief, and appellant now seeks an additional 45 days, until January 30,

2017, to file the brief.

       The Court GRANTS appellant’s third motion for extension to file the brief and

ORDERS the Honorable Roberto G. Vela to file the brief on or before January 30, 2017.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If


                                             2
counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of December, 2016.




                                            3